DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the amendments/remarks filed on 02/12/2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by                                                                                                                                                                                                                                    Suzuki [US 9444369 B2 - see Abstract; and col. 12 line 37-52; col. 14 line 10-22 and 36-46; col. 14 line 71 – col. 15 line 10; col. 15 line 43-54].  
1.    Suzuki [US 9444369 B2] teaches [Figs. 2-21], A three-phase AC control apparatus comprising:  an equal duty sensing circuit that senses whether any two of a U-phase, a V-phase, and a W-phase of a three-phase AC current have an equal duty value; and a PWM signal control circuit (Fig. 3, 66) that, when the equal duty sensing circuit senses that any two of the U-phase, , 2. )    wherein the PWM signal control circuit outputs a control signal that shifts the timing of start and the timing of stop of one the two phases having the equal duty value in units of integral multiples of a clock count (of shift).;  3. )    wherein the PWM signal control circuit outputs a control signal that shifts the timing of start and the timing of stop of the U-phase when it is detected that the U-phase and the V-phase have the equal duty value, outputs a control signal that shifts the timing of start and the timing of stop of the V-phase when it is detected that the V-phase and the W-phase have the equal duty value, and outputs a control signal that shifts the timing of start and the timing of stop of the W-phase when it is detected that the W-phase and the U-phase have the equal duty value.;  4. ) wherein the PWM signal control circuit outputs a control signal that shifts the timing of start and the timing of stop of the U-phase when it is detected that the U-phase and the V-phase have the equal duty value, outputs a control signal that shifts the timing of start and the timing of stop of the V-phase when it is detected that the V-phase and the W-phase have the equal duty value, and outputs a control signal that shifts the timing of start and the timing of stop of the W-phase when it is detected that the W-phase and the U-phase have the equal duty value.  (see Abstract; and col. 12 line 37-52; col. 14 line 10-22 and 36-46; col. 14 line 71 – col. 15 line 10; col. 15 line 43-54)

                                                                                                                                                                                 Conclusion
Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 5:  The prior art of record fails to disclose or suggest a three-phase AC control system, includes: a PWM signal control circuit  that, when it is sensed that the U-phase and the V-phase have the equal duty value, outputs a first control signal that shifts a timing of start and a timing of stop of the U-phase to a PWM signal generation apparatus;  a second PWM signal control circuit that, when it is sensed that the V-phase and the W-phase have the equal duty value, outputs a second control signal that shifts a timing of start and a timing of stop of the V-phase to the PWM signal generation apparatus; and a third PWM signal control circuit that, when it is sensed that the W-phase and the U-phase have the equal duty value, outputs a third control signal that shifts a timing of start and a timing of stop of the W-phase to the PWM signal generation apparatus; and the PWM signal generation apparatus that generates a PWM signal based on the first control signal, the second control signal, and the third control signal.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information 

/HENRY E LEE III/Examiner, Art Unit 2838